Title: From Thomas Jefferson to George Weedon, 21 January 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
Richmond Jan. 21. 1781.

I am very sorry we shall not be able to furnish you with a supply of lead until we receive some for which we have sent up the river. The Southern army has been entirely furnished from hence. Five tons were sent to the Northern army last fall. This had reduced our stock very low; and of what was left, one third was destroyed by the enemy. There remains on hand but a small parcel which is now making up at the laboratory. Should however the enemy’s movements indicate an intention of visiting you, we will send you  what we have, which I think may be done in time to supply the expenditure of what you have. The money press has not yet got to work. As soon as it does I shall be very glad to have money furnished for the purpose of enlisting men, which I consider as a very important one. I suppose it is impossible for you to engage them without the ready money. The bounty is 2000 dollars which should certainly be paid on demand. My last intelligence of the enemy was that their troops were on shore in the Isle of Wight, and their shipping at Newport’s news and Hampton road.
I am with great respect Sir your most obedt. servt.,

Th: Jefferson

